Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-14 in the reply filed on 7/9/21 is acknowledged.
Claim Objections
Claim 5 is objected to because of the following informalities:  It appears that in line 2, “rostral” should be – caudal --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancini 20200352148 in view of Stazo 4791749 and Decker et al. 20170099820.
Referring to figure 9, Mancini discloses a fishing lure having a flexible body (200) shaped to appear as a bait fish.  The lure comprising a ventrally curved hook passageway (fig. 13) and a cavity located under said passageway (figs. 22A, 22B).  The cavity further comprises inlet and outlet channels (201B, 201B”), respectively; the inlet channel extending forwardly and the outlet channels extend laterally from the cavity.  

Additionally, although Mancini is lacking in that he doesn’t utilize a head with anchor pin, it remains that this is an old and well known device in the art of fishing, see for example fig. 5 of Stazo, where there is shown a flexible lure 6 with a head 12 and anchor pin 8, 11 combination; and it would have been obvious to have incorporated this into the flexile lure of Mancini for the purposes of additional weight while casting, the ability to jig and hook security.   Therefore, this feature does not patentably distinguish the claimed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914.  The examiner can normally be reached on normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644